Citation Nr: 1453337	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had active duty service from February 1966 to October 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, this matter (along with the matters of service connection for tinnitus and new and material evidence to reopen a claim of service connection for bilateral hearing loss) was remanded by a Veterans Law Judge (other than the undersigned) for additional development.  In September 2014, the RO granted service connection for tinnitus and bilateral hearing loss.  Thus, these issues are no longer in appellate status.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In February 2014, the Board remanded, in part, to afford the Veteran a VA examination to identify any respiratory disability diagnosed and to opine as to the likely etiology of each.  On May 2014 VA examination, chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea (OSA) were diagnosed.  With regard to OSA, the examiner opined that the Veteran's OSA is less likely than not due to his exposure to jet fuel/herbicides because "there is no nexus between OSA and agent orange or jet fuel exposure."  This opinion is unaccompanied by a rationale and is thus inadequate for rating purposes.  Accordingly, a supplemental medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any updated VA treatment records dated after June 11, 2014.  

2.  Arrange for a supplemental medical opinion by an appropriate VA opinion provider to opine as to the likely etiology of the Veteran's OSA.  The record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's OSA is related to his service, to include exposure to jet fuel and/or herbicides therein.

The Board notes that the Veteran served in Vietnam and is thus presumed to be exposed to herbicides.

A complete rationale for all opinions expressed should be provided.

3.  Thereafter review the record and readjudicate the claim for service connection for a respiratory disability.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

